ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_09_EN.txt.                                                                            293




        SEPARATE OPINION OF JUDGE AD HOC YUSUF

[Translation]

   I. Jurisdiction of the Court — II. Violation by France of the 1986 Conven-
tion on Mutual Assistance in Criminal Matters (CMACM) — A. Violation by
France of Article 1, paragraph 1, of the Convention on Mutual Assistance in
Criminal Matters — B. Violation by France of Articles 2 and 3, paragraph 1,
and Article 17 of the Convention on Mutual Assistance in Criminal Matters —
III. Attacks on the immunity from jurisdiction and inviolability of the Head of
State of Djibouti — A. The witness summons of 17 May 2005 — B. The witness
summons of 14 February 2007.

   1. Even though I have voted in favour of paragraph 1 (a), (b) and
(c) and paragraph 2 (a) of the operative part, I disagree with the Court
on key points in the decision, in particular the issue of the Court’s juris-
diction ratione temporis, the extent of the violations by France of the
Convention on Mutual Assistance in Criminal Matters of 27 Septem-
ber 1986, and the attacks on the immunity, inviolability, honour and dig-
nity of the Djiboutian Head of State.


                      I. JURISDICTION OF THE COURT

   2. I accept paragraph 1 (a) and (b) of the operative part, in which
the Court states that it has jurisdiction to entertain not only the dispute
relating to execution of the letter rogatory addressed by the Republic of
Djibouti to France on 3 November 2004 but also that relating to the
witness summonses addressed to the President of the Republic of Dji-
bouti on 17 May 2005 and to two senior Djiboutian officials on 3 and
4 November 2004 and 17 June 2005. I also accept paragraph 1 (c) of the
operative part, in which the Court states that it has jurisdiction to adju-
dicate upon the dispute concerning the witness summons addressed to the
President of the Republic of Djibouti on 14 February 2007. On the other
hand, I disagree with the Court over the reasoning that led it to that con-
clusion. Also, I do not accept paragraph 1 (d) of the operative part,
because in my view the Court had jurisdiction to adjudicate upon the dis-
pute concerning the arrest warrants issued on 27 September 2006 against
two senior Djiboutian officials.

  3. The reasoning of the Court displays inconsistencies both in logic
and in law. The Court asserts that its jurisdiction to entertain acts sub-
sequent to the filing of the Application is governed by what France
expressly accepted in its letter of 25 July 2006. France’s consent was valid
“‘only for the purposes of the case’”, i.e., “regarding ‘the dispute forming

                                                                           120

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             294

the subject of the Application strictly within the limits of the claims for-
mulated therein by the Republic of Djibouti’” (Judgment, para. 88). Tak-
ing the view that “in Djibouti’s Application there are no claims relating
to arrest warrants” (ibid., para. 88) issued against senior Djiboutian offi-
cials on 27 September 2006, the Court finds that it has no jurisdiction to
entertain them. However, it comes to a contrary finding regarding the
summons addressed to the President of the Republic of Djibouti on
14 February 2007 — a fact also subsequent to the filing of the Applica-
tion — because it “was but a repetition of the preceding one, even though
it had been corrected as to form” (ibid., para. 91).


  4. In the opinion of the Court,
    “what is decisive is that the question of its jurisdiction over the
    claims [relating to the arrest warrants issued against the senior Dji-
    boutian officials] is not to be answered by recourse to jurisprudence
    relating to ‘continuity’ and ‘connexity’, which are criteria relevant
    for determining limits ratione temporis to its jurisdiction, but by that
    which France has expressly accepted in its letter of 25 July 2006”
    (ibid., para. 88).

However, the Court relies on the same criterion of “connexity” to estab-
lish its jurisdiction to consider the witness summons addressed to the Dji-
boutian President on 14 February 2007.
   5. There is no doubt that the jurisdiction of the Court is based on the
consent of the Parties and “only exists in so far as this consent has been
given . . .” (Mavrommatis Palestine Concessions, Judgment No. 2, 1924,
P.C.I.J., Series A, No. 2, p. 16). However, the Court seems to be saying
that when consent is given on the basis of forum prorogatum as laid down
in Article 38, paragraph 5, of its Rules, determining its jurisdiction must
meet criteria completely different from those that have to be used for
other ways of expressing consent to its jurisdiction. However, I take the
view that the fact that consent has been given pursuant to Article 38,
paragraph 5, of the Rules does not affect the relevance of the criteria
regarded by the Court in the past as decisive in determining its jurisdic-
tion ratione temporis in respect of acts or events subsequent to the filing
of the Application.

  6. Thus the Court has consistently recognized that its jurisdiction over
acts subsequent to the filing of an Application was dependent on the one
hand on the existence of a close link between those acts and those already
within its jurisdiction, and on the other by the absence of any effect
which would transform the nature of the dispute (see, inter alia, Certain
Phosphate Lands in Nauru (Nauru v. Australia), Preliminary Objections,
Judgment, I.C.J. Reports 1992, p. 266, para. 67 ; Temple of Preah Vihear
(Cambodia v. Thailand), Merits, Judgment, I.C.J. Reports 1962, p. 36 ;

                                                                        121

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             295

Fisheries Jurisdiction (Federal Republic of Germany v. Iceland), Merits,
Judgment, I.C.J. Reports 1974, p. 203, para. 72).
   7. These criteria are applicable in the present case. There is no doubt
that the arrest warrants issued against senior Djiboutian officials are acts
stemming directly from issues that are the subject of the Application,
more particularly those relating to the immunity of senior Djiboutian
officials. The above-mentioned arrest warrants were issued following the
two senior Djiboutian officials’ refusal to answer the summonses to
appear as témoins assistés addressed to them on 3 and 4 November 2004
and then on 17 June 2005. Thus the Court accepts that according to
French legislation (Article 109 of the French Code of Criminal Pro-
cedure) a person called as a witness “is obliged to appear before the
judge, on pain of being compelled to do so by the law enforcement
agencies . . . through the issuing of an arrest warrant against him” (Judg-
ment, para. 184). However, the Court refuses to draw the conclusions in
terms of a finding of “connexity” between the refusal to answer to the
witness summonses and the issue of the arrest warrants. It is nevertheless
clear that these arrest warrants were a way of executing the witness sum-
monses which, according to Djibouti in the Application, violated inter-
national obligations relating to immunities binding on France. So these
arrest warrants, though issued after the date of the filing of the Applica-
tion, are certainly within the Court’s jurisdiction ratione temporis.


   8. Moreover, the Court has applied the “connexity” criterion in the
present case to the witness summons addressed to the Djiboutian Head of
State on 14 February 2007. It considered this summons “identical in sub-
stance” to the summons of 17 May 2005 because it was “in relation to the
same case”, “was issued by the same judge” and “was in relation to the
same legal question” (ibid., para. 91). So there was a close connection
between the summons of 14 February 2007 and the summons of 17 May
2005. Also, since the Court had recognized that it had jurisdiction to
entertain the first summons, the situation could not reasonably be other-
wise with the second. Therefore the Court should have dealt with both
acts subsequent to the date of the filing of the Application (the arrest
warrants issued against the two senior Djiboutian officials and the sum-
mons of 14 February 2007 addressed to the Djiboutian Head of State) in
the same way, stating that it had jurisdiction to entertain them.


    II. VIOLATION BY FRANCE OF THE 1986 CONVENTION ON MUTUAL
             ASSISTANCE IN CRIMINAL MATTERS (CMACM)

  9. I voted in favour of paragraph 2 (a) of the operative part, in which
the Court states that France was in breach of its international obligation
under Article 17 of the Convention on Mutual Assistance in Criminal
Matters. However, I consider that France has also violated other provi-

                                                                        122

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             296

sions of the Convention, inter alia Articles 1, paragraphs 1 and 2 (c) and
3, paragraph 1. I will set out my reasons below.

A. Violation by France of Article 1, paragraph 1, of the Convention on
                Mutual Assistance in Criminal Matters
  10. It follows from the wording of Article 1, paragraph 1, of the Con-
vention on Mutual Assistance in Criminal Matters that the two parties
undertake
    “to afford each other, in accordance with the provisions of this Con-
    vention, the widest measure of mutual assistance in proceedings in
    respect of offences the punishment of which, at the time of the
    request for assistance, falls within the jurisdiction of the judicial
    authorities of the requesting State”.
The undertaking “to afford each other . . . the widest measure of mutual
assistance” is a fundamental duty of the States parties to the Convention,
which must be assessed in the light of its object and purpose. And the
object and purpose of the Convention is to facilitate “mutual assistance”
in criminal matters. This duty must be discharged mutually and on the
basis of equality and co-operation between the two parties.


   11. The expression “the widest measure” describes the extent of the
mutual assistance in criminal matters that each party undertakes to
afford the other. Its aim is the fullest and most open co-operation, both
as regards the conditions necessary for providing mutual assistance and
the practical implementation of certain forms of mutual assistance, such
as letters rogatory. As for the expression “to afford mutual assistance”, it
refers to the duty of reciprocity incumbent on the parties to the Conven-
tion. It means that each party discharging its duty to co-operate in good
faith is entitled to expect similar conduct from the other.

   12. The Court accepts that “Article 1 of the Convention of 1986 refers
to mutuality in the performance of the obligations laid down therein”
(Judgment, para. 119). However, it considers that “Djibouti cannot rely
on the principle of reciprocity in seeking execution of the international
letter rogatory it submitted to the French judicial authorities” (ibid.).
Even if it took the view that a distinction was to be made between the
performance of duties “mutually” and “reciprocally”, which is not the
case, it must be acknowledged that in the present case France has not
fulfilled its obligation to afford Djibouti “the widest measure of mutual
assistance” as laid down in Article 1 of the Convention.

   13. France refused to comply with a request for mutual assistance
from Djibouti in the context of the Borrel case on two occasions. The
first request, submitted by the procureur de la République of Djibouti on

                                                                        123

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)               297

17 June 2004 was rejected by the French authorities on the ground that it
was “‘outside the framework’” of the Convention and “‘without regard
for its provisions’” (Judgment, para. 25). This statement, however, does
not reflect the reality.
   14. According to Article 1 of the Convention, the parties undertake
“to afford each other” “the widest measure of mutual assistance in pro-
ceedings in respect of offences the punishment of which, at the time of the
request for assistance, falls within the jurisdiction of the judicial authori-
ties of the requesting Party”. Also, it can be inferred from the wording of
Article 13 of the Convention that requests for mutual assistance may take
various forms, the letter rogatory being one of them. Meanwhile, Arti-
cle 13, paragraph 1, states that requests for mutual assistance must indi-
cate : the authority making the request, the object of and the reason for
the request, the identity and the nationality of the person concerned
(where possible), and where necessary, the name and address of the per-
son to be served or as much information as possible allowing for the per-
son to be identified and located. Article 13, paragraph 2, requires com-
pliance with additional conditions when the request for mutual assistance
takes the form of a letter rogatory, in particular a statement of the
offence and a summary of the facts.

   15. The first request for mutual assistance by Djibouti, on 17 June
2004, was in the form prescribed by Article 13, paragraph 1, of the Con-
vention. France nevertheless refused to execute this request and insisted
that it should be in the form of an international letter rogatory. It would
seem that Djibouti agreed to submit a second request in that form on
3 November 2004, in the interests of co-operation. This was also refused
by the French authorities.
   16. While it is true that a State party may refuse to comply with a
request for mutual assistance in criminal matters, such a refusal may only
be exceptional, and must in any event be based on proper grounds. This
was not so in the present case. Without reciprocity and mutual co-opera-
tion the Convention would no longer be a convention for mutual assist-
ance, but merely an instrument to assist one of the parties. It would be
devoid of all meaning and would answer the purpose for which it was
concluded for one of the parties only (in this case France).

   17. So the necessity for both parties to comply with the fundamental
and reciprocal duty “to afford each other the widest measure of mutual
assistance” is at the very heart of the Convention. Djibouti was entitled
to demand execution of the letter rogatory submitted to the French judi-
cial authorities on the basis of the principle of reciprocity stated in Arti-
cle 1, paragraph 1, of the Convention on Mutual Assistance, since it had
itself afforded France the widest measure of mutual assistance by execut-
ing the three letters rogatory requested by the French authorities in the
Borrel case.


                                                                          124

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             298

B. Violation by France of Articles 2, 3, paragraph 1, and Article 17 of
      the Convention on Mutual Assistance in Criminal Matters

  18. Article 3, paragraph 1, of the Convention on Mutual Assistance in
Criminal Matters states the following principle :
       “The requested State shall execute in accordance with its law any
    letters rogatory relating to a criminal matter and addressed to it by
    the judicial authorities of the requesting State for the purpose of
    procuring evidence or transmitting articles to be produced in evi-
    dence, records or documents.” (Emphasis added.)

   19. The Court observes that “the obligation to execute international
letters rogatory laid down in Article 3 of the 1986 Convention is to be
realized in accordance with the procedural law of the requested State”
(Judgment, para. 123). It deduces from this that “the ultimate treatment
of a request for mutual assistance in criminal matters . . . depends on the
decision by the competent national authorities, following the procedure
established in the law of the requested State” (ibid.). However, the Court
refrains from considering whether France fulfilled its obligations under
Article 3 of the 1986 Convention, more specifically whether it executed
the letter rogatory issued by Djibouti in accordance with French proce-
dural law.
   20. Article 3, paragraph 1, of the Convention is a typical case of renvoi
by international law to internal law. This occurs when international law
makes compliance with internal law a condition for its application. In
this case Article 3, paragraph 1, of the Convention imposes upon Dji-
bouti and France the obligation to execute their respective letters roga-
tory in accordance with their respective laws. Conformity with internal
law is relevant from the viewpoint of international responsibility “because
the rule of international law makes it relevant, e.g., by incorporating the
standard of compliance with internal law as the applicable international
standard or as an aspect of it” (J. Crawford, The International Law Com-
mission’s Articles on State Responsibility, Cambridge, Cambridge Uni-
versity Press 2002, p. 89). Compliance with the provisions of the Franco-
Djiboutian Convention on Mutual Assistance, more specifically those
relating to letters rogatory, is dependent on compliance with French
criminal procedure relating thereto. Failure by France to comply with its
criminal procedure may therefore engage its international responsibility.


   21. The Court has jurisdiction to ascertain whether the procedure pre-
scribed by internal law (in this case the French Code of Criminal Pro-
cedure) was complied with in the decision by France to refuse to execute
the letter rogatory requested by Djibouti. Although normally it is not for
international courts to check whether internal law has been complied
with by national authorities, the situation is otherwise in cases where a

                                                                        125

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)                299

convention refers directly to that law. In these cases failure to comply
with internal legal procedures entails a violation of the Convention, and
when the Court is seised by the parties to such a convention it can and
must exercise a measure of control. In the present Judgment, however,
the Court has not done so.
   22. In the present case the legality of France’s conduct should have
been assessed on the basis of whether it was in conformity with the pro-
cedures laid down by its internal law. France has not acted in accordance
with these procedures, especially with regard to judgmental authority
which, according to the French Code of Criminal Procedure is responsi-
ble for assessing the concepts of threats to sovereignty, security and ordre
public. The French Code of Criminal Procedure makes no provision for
an investigating judge, on his own initiative, to reject a request for
mutual assistance likely to prejudice the ordre public or the fundamental
interests of France, or to assess the effect of such a request on these inter-
ests, even though, on the basis of Article 694-9 of the Code of Criminal
Procedure, he may make the information forwarded subject to certain
conditions.
   23. The relevant provision to which the renvoi is made by Article 3,
paragraph 1, of the Convention when a request for international mutual
assistance is deemed likely to prejudice the ordre public or the fundamen-
tal interests of France is Article 694-4 of the French Code of Criminal
Procedure. According to this provision,
     “if the enforcement of a request for judicial assistance coming from
     a foreign judicial authority is liable to prejudice ordre public or the
     fundamental interests of the nation, the district prosecutor seised of
     this request in accordance with the third paragraph of Article 694-1
     sends this to the prosecutor general who decides, if appropriate, to
     seise the Minister of Justice and gives, where applicable, notice of
     this reference to the investigating judge. If he is seised, the Minister
     of Justice informs the authority which made the request, if appro-
     priate, that no action, total or partial, may be taken in relation to
     the request . . .”
   24. According to this provision, should the procureur de la République
take the view that a request for mutual assistance “is likely to prejudice
ordre public or the fundamental interests of the nation”, he forwards it to
the procureur général. If the latter considers this opinion to be justified,
he seises the Minister of Justice, who, on the basis of the information he
has, decides whether or not to give effect to the request for mutual assist-
ance. Thus it is for the Minister of Justice, and for him alone, to deter-
mine whether the request is likely to prejudice ordre public or the funda-
mental interests of France. The investigating judge is not involved at any
stage in this decision : it is not for him either to seise the Minister of Jus-
tice or to refuse to execute the request for mutual assistance when the
request from the requesting State is considered likely to prejudice the sov-
ereignty or other fundamental interests of France. At most he may be

                                                                           126

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)              300

informed that the request has been forwarded by the procureur de la
République to the procureur général if the request concerns him.

   25. Thus the decision whether or not to execute a request for mutual
assistance likely to prejudice ordre public or the fundamental interests of
France is not within the jurisdiction of an investigating judge. So the gov-
ernment alone assesses whether it is appropriate to forward the docu-
ments to the requesting State or to refuse. Control by the French courts
extends only to whether investigations at the request of foreign authori-
ties have been properly conducted from the viewpoint of French pro-
cedural rules. In fact the French courts have assumed a measure of con-
trol over the execution of international letters rogatory in France. That
control was expressly recognized in a judgment of 24 June 1997 by the
Criminal Division of the French Cour de cassation. In that case the
Criminal Division recognized the principle that the procedure in France
for the execution of an international letter rogatory is subject to the for-
malities prescribed by the law of the requested State. It deduced from this
that the courts of that State may control whether international letters
rogatory are properly executed.

   26. The Criminal Division has also ruled on the extent of the powers
of an investigating judge as regards refusing to execute an international
letter rogatory. In a judgment of 30 March 1999 it found that the inves-
tigating judge responsible for executing a letter rogatory issued pursuant
to the Franco-Senegalese Convention on Mutual Assistance in Criminal
Matters had exceeded his powers by refusing to perform the acts requested
owing to the political nature of the offences concerned. The solution
adopted by the highest French court seems to mean that it was not for
the investigating judge requested to pass judgment on this point. The
decision to reject a request for mutual assistance thus allegedly falls
within the exclusive jurisdiction of the Minister of Justice. It is therefore
possible to assert “the possible effects of mutual assistance on the secu-
rity, ordre public or the fundamental interests of the nation are the only,
not very legal, matters which the delegated judge should not assess” (see
Study by M. F. Desportes, Assistant Judge at the Cour de cassation,
Internet site : http ://www.courdecassation.fr/article5791.html). [Transla-
tion by the Registry.]
   27. In the present case, the procureur de la République in Paris inter-
preted Article 694-4 of the Code of Criminal Procedure in this way,
declaring that the investigating judge dealing with the international letter
rogatory could do no more than express an opinion on the compatibility
of the measures requested with the ordre public and the fundamental
interests of the nation, because the decision not to execute a letter roga-
tory was a matter for the Ministry of Justice. The procureur général con-
firmed this interpretation, maintaining that only the Minister was com-
petent to determine whether the request for mutual assistance might be
prejudicial to the fundamental interests of France, the investigating judge

                                                                         127

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             301

having no decision-making powers in matters of international mutual
assistance. The chambre d’instruction of the Court of Appeal in Paris
itself declared in its judgment of 19 October 2006 that government
authorities alone were competent to assess the concepts of prejudice to
the sovereignty, security, ordre public or other fundamental interests of
the nation. It added that the provisions of Article 694-4 of the Code of
Criminal Procedure :
    “establish[ed] the conditions on which the government authority
    may ultimately determine, in the light of the ordre public or the
    essential interests of the Nation, whether it is to oppose compliance
    with the foreign request for mutual assistance by transmitting or not
    transmitting the items requested therein” (see Counter-Memorial of
    France, Ann. XI).
   28. The Djiboutian request for mutual assistance was transmitted by
the Foreign Minister of Djibouti to the French Minister for Foreign
Affairs through the Embassy of France in Djibouti. The request was then
transmitted to the procureur de la République in Paris. At this stage the
Ministry of Justice’s Director of Criminal Affairs and Pardons had
already drawn the Ministry’s attention to the need to omit from the
record any documents likely to prejudice the sovereignty, the security, the
ordre public or other essential interests of the Nation, pursuant to Arti-
cle 2, paragraph (c), of the Franco-Djiboutian Convention on Mutual
Assistance. However, a letter dated 27 January 2005 sent by the French
Minister of Justice’s Principal Private Secretary to the Djiboutian authori-
ties shows that he had asked “for all steps to be taken to ensure that a
copy of the record of the investigation into the death of Mr. Ber-
nard Borrel is transmitted to the Minister of Justice . . . of the Republic
of Djibouti before the end of February 2005”.

   29. He also allegedly “asked the procureur de la République in Paris to
ensure that there is no undue delay in dealing with this matter”. On
8 February 2005 the French investigating judge refused to transmit the
Borrel file on the ground that this was likely to compromise the funda-
mental interests of France, pursuant to Article 2, paragraph (c), of the
1986 bilateral Convention. On 6 June 2005 the Ambassador of France to
Djibouti informed the Djiboutian Foreign Minister that France was not
in a position to comply with the request to execute the international letter
rogatory.
   30. An examination of these factors shows that the decision to refuse
mutual assistance was not taken by a person competent under French
law, in violation of Articles 3, paragraph 1, and 2 (c), of the Convention.
The investigating judge had no basis for assessing the fundamental inter-
ests of France that might be compromised by execution of the letter roga-
tory or for refusing the request for mutual assistance on that basis. The
French Code of Criminal Procedure, to which Article 3, paragraph 1, of
the Convention refers, makes no provision for an investigating

                                                                        128

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             302

judge to reject a request for mutual assistance on his own initiative, even
though, on the basis of Article 694-9 of the Code of Criminal Procedure,
he may make the information subject to certain conditions. French crimi-
nal law makes no provision for an investigating judge to oppose the for-
warding of the said information, or even for his opinion to be sought on
this matter. This decision by the investigating judge by letter of 8 Febru-
ary 2005 was allegedly then forwarded to the Djiboutian authorities by
letter of 31 May 2005. However, the wording of the letter suggests that
the Ministry of Justice confined itself to informing the Djiboutian authori-
ties of the decision by the French investigating judge to refuse to forward
the Borrel file on the basis of Article 2, paragraph (c), of the Mutual
Assistance Convention. The suggestion was therefore that it had not
itself decided to refuse to forward the record. The letter is worded as fol-
lows :
       “After giving the matter careful attention, the investigating judge,
    by a judicial decision not open to appeal, considered that Arti-
    cle 2 (c) of the Convention on Mutual Assistance in Criminal Mat-
    ters between France and Djibouti of 27 September 1986 had to be
    applied and that this did not allow a favourable response to be given
    to the request from your judicial authorities. I have no alternative
    but to inform you of this sovereign decision of the competent judi-
    cial authority.” (Counter-Memorial of the French Republic, Ann. V.)
   In any event the Court found that it “c[ould] not take this document
into consideration in its examination of the present case” for the follow-
ing reasons : France did not allege that this letter “was delivered to Dji-
bouti’s Ambassador in Paris or to a member of his staff through the
usual diplomatic channels”, did not adduce evidence that the letter “was
sent by post or conveyed by courier” and lastly did not offer “evidence
that the despatch of the letter was recorded in a mail registry at the Min-
istry of Justice or the Ministry of Foreign Affairs, in accordance with
French administrative practice” (Judgment, para. 143).


   31. The last letter in which there was a reference to the refusal of
mutual assistance was the one addressed by the Ambassador of France in
Djibouti to the Djiboutian Foreign Minister. In this letter, dated 6 June
2005, the Ambassador stated that “after consulting [my] authorities”,
France was not in a position to comply with this request for mutual
assistance. This letter did not reveal the grounds on which France was
refusing to afford mutual assistance.
   32. It is therefore apparent that, by its letter of 6 June 2005, France
violated Articles 3, paragraph 1, and 2 (c) of the Convention in that it
informed the Djiboutian authorities of the refusal by the investigating
judge to comply with the request for mutual assistance, although that
official was not competent to take such a decision.
   33. France also violated Article 17 of the Convention in that the letter

                                                                        129

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             303

of 6 June 2005 gave no reasons whatever. Although this provision is in a
section of the Convention separate from the one containing Article 2, it
does not mean that there is no direct and effective link between the two
provisions, because this is a provision common to all the forms of mutual
assistance covered by the Convention. In fact, Article 2 is not the only
provision in the Convention that provides for a possible refusal of
mutual assistance. For example, Article 5 lays down that the requested
State “may delay the handing over of any property, records or docu-
ments requested, if the said property, records or documents are required
in connection with pending criminal proceedings”. Article 10 on transfer
is even more specific, and states that transfer can be refused under certain
conditions. Thus Article 17 applies to all provisions envisaging a possible
refusal, stating that reasons must be given for “any refusal of mutual
assistance” (whether general or specific). Giving no reasons for a refusal
constitutes a violation of the Convention. France’s failure to comply with
Article 17 therefore involves a violation of Article 1 of the Convention,
given that France cannot rely on Article 2 (c), without giving reasons for
its refusal.

   34. Also, any refusal without giving reasons in conformity with Arti-
cle 17 of the Convention is devoid of legal effect. The co-operation and
mutual assistance that Djibouti was entitled to expect under the Conven-
tion are not given, either by the letter of 31 May 2005, which should not
be taken into account, or by the letter of 6 June 2005, in which the
Ambassador of France to Djibouti wrote to the Djiboutian Foreign Min-
ister as follows : “I regret to inform you that we are not in a position to
comply with this request.” The mere reference by France in the letter of
31 May 2005 to Article 2 (c), of the Convention and the refusal pure and
simple in the letter of 6 June 2005 amount to a breach of its international
obligations under Article 1 and Article 17 of the Convention, given that
neither the obligation to “afford each other . . . the widest measure of
mutual assistance” nor the obligation to give reasons for any refusal was
complied with.

   35. I regret that the Court did not wish to take up these violations of
the Convention that engage France’s international responsibility, and
that it decided to reject the submissions by the Republic of Djibouti
regarding the violation by France of the rules relating to mutual assist-
ance laid down by the 1986 Convention, leaving aside its conclusion in
paragraph 2 (a) of the operative part on the breach by France of its
obligation under Article 17 of the Convention. Had the Court taken
note of all the violations described above, this might have helped the
two States to return to better co-operation in their relations in general,
and to more effective mutual assistance in legal matters and on firmer
legal bases. The fact that these two States were willing to submit their
dispute to the Court by mutual consent and by way of forum proroga-
tum is evidence of their willingness to find a complete and final solution

                                                                        130

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             304

to this dispute in order to strengthen the traditional ties of friendship
between them.


III. ATTACKS ON THE IMMUNITY FROM JURISDICTION AND INVIOLABILITY
                OF THE HEAD OF STATE OF DJIBOUTI

   36. The Court treats attacks on the immunity and inviolability of the
Head of State of Djibouti as acts in the past, submitted to the Court
solely for historical reasons. The witness summonses addressed to the
Djiboutian Head of State in 2005 and 2007 have never been withdrawn
by the French judicial authorities. Therefore, instead of saying in the rea-
sons for the judgment that “an apology [was] due”, the Court should
have included the requirement for apologies in the operative part of the
judgment itself and should have asked France to withdraw both sum-
monses. There was indeed a violation by France of its international obli-
gations regarding the immunity from jurisdiction and inviolability of the
Head of State of Djibouti, a violation worthy of a firm, clear decision by
the Court in order to avoid continuing violation as well as a repetition of
it in the future.
   37. The customary validity of the immunity of a Head of State abroad
has been recognized by several conventions. Thus Article 21, paragraph 1,
of the Convention on Special Missions and Article 3, paragraph 2, of the
Draft Articles on Jurisdictional Immunities of States and Their Property
expressly recognize the immunity conferred upon Heads of State by gen-
eral international law. The Vienna Convention on Diplomatic Relations
of 18 April 1961 contains no provision specifically devoted to Heads of
State. However, it does codify many aspects of the status enjoyed by dip-
lomatic representatives when they are in a receiving State. Heads of State
are by definition the highest representatives of the States that they lead.
Therefore the rules in this Convention may be applied to them in many
cases. Article 29 of this Convention states in particular :


       “The person of a diplomatic agent shall be inviolable. He shall not
    be liable to any form of arrest or detention. The receiving State shall
    treat him with due respect and shall take all appropriate steps to pre-
    vent any attack on his person, freedom or dignity.”

   38. The immunity granted to Heads of State may be of various types :
personal inviolability, immunity from jurisdiction and immunity from
execution. The inviolability and immunity from criminal jurisdiction of a
Head of State are aimed in particular at protecting him from any form of
coercion when on a visit abroad. Article 1 of the resolution of the Institut
de droit international of 26 August 2001 summarizes the type of immu-
nity quite clearly :

                                                                        131

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             305

      “When in the territory of a foreign State, the person of the Head
    of State is inviolable. While there, he or she may not be placed under
    any form of arrest or detention. The Head of State shall be treated
    by the authorities with due respect and all reasonable steps shall be
    taken to prevent any infringement of his or her person, liberty, or
    dignity.”
   39. The Court recognizes in the present Judgment, in accordance with
its recent jurisprudence, that the rule of customary international law
reflected in Article 29 of the Vienna Convention on Diplomatic Relations
“translates into positive obligations for the receiving State as regards the
actions of its own authorities, and into obligations of prevention as
regards possible acts by individuals” (Judgment, para. 174). It also
imposes on receiving States “the obligation to protect the honour and
dignity of Heads of State, in connection with their inviolability” (ibid.).
   40. However, examination of the witness summonses addressed to the
Djiboutian Head of State on 17 May 2005 and 14 February 2007 lead the
Court to conclude that France had not infringed the rules on immunity
from criminal jurisdiction and inviolability applicable to him. Neverthe-
less it is clear that these summonses are not merely a breach of the “cour-
tesy due to a foreign Head of State”, but also violate the duty incumbent
on France to protect the honour and dignity of foreign Heads of State.

   41. The Court finds first that the summons addressed to the Djibou-
tian Head of State on 17 May 2005 “was not associated with the meas-
ures of constraint provided for by Article 109 of the French Code of
Criminal Procedure”. On the contrary, it was “merely an invitation to
testify which the Head of State could freely accept or decline” (ibid.,
para. 171). This statement is unsound, because the summons was cer-
tainly associated with measures of constraint which infringed the immu-
nity of the Djiboutian Head of State.

                A. The witness summons of 17 May 2005
   42. The witness summons of 17 May 2005 related to “the murder of
Mr. Bernard Borrel on 18 or 19 October 1995 in Djibouti, punishable
under Articles 113-7, 221-1, 221-3, 221-8, 221-9 and 221-11 of the Penal
Code”. The question that arises is whether these proceedings fall under
Article 101 or Article 656 of the Code of Criminal Procedure, because
France allegedly infringed the immunities from jurisdiction and the invio-
lability of the Djiboutian Head of State in the former case only. Arti-
cle 656 of the Code of Criminal Procedure states :

    “The written statement of the representative of a foreign Power is
    requested through the intermediary of the Minister for Foreign
    Affairs. If the application is granted, the statement is received by the
    president of the appeal court or by a judge delegated by him.”

                                                                        132

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             306

   43. In this instance the Djiboutian President was invited to attend in
person the judge’s chambers to be heard as a witness. He was not invited
by the Minister for Foreign Affairs to make a written statement. Thus the
procedure was clearly not based on Article 656 of the Code of Criminal
Procedure, which requires a request for a written statement through the
intermediary of the Minister for Foreign Affairs. It is closer to the pro-
cedure laid down by Article 101 of the Code.
   44. According to the first paragraph of Article 101 of the Code of
Criminal Procedure, “The investigating judge summons any person whose
statement appears useful to him before him through a bailiff or a police
officer. A copy of this summons is handed over to the person.” In this
case the investigating judge did indeed summon the Djiboutian President
before him. A copy of the summons was indeed handed over to him.
Paragraph 3 of this Article states that “[w]here he is summoned or sent
for, the witness is informed that if he does not appear or refuses to
appear, he can be compelled to by the law enforcement agencies in
accordance with the provisions of Article 109”. Article 109 of the Code of
Criminal Procedure provides that “[a]ny person summoned to be heard
in the capacity of a witness is obliged to appear, to swear an oath, and to
make a statement, subject to the provisions of Articles 226-13 and 226-
14 of the Penal Code [which relate to professional secrecy]”. “If the wit-
ness does not appear or refuses to appear, the investigating judge may, on
the request of the district prosecutor, order him to be produced by the
law enforcement agencies.” Also, Article 434-15-1 of the Penal Code
states that :
       “Any person, summoned by an investigating judge or a judicial
    police officer acting in the exercise of a rogatory commission in
    order to be heard as a witness, who refuses to appear, to take the
    oath or to make a deposition without justification or excuse, is pun-
    ished by a fine of J3,750.”
   45. The Djiboutian President naturally refused to comply with this
summons, so he could have been compelled to appear by the law enforce-
ment agencies and liable to penal sanctions, in breach of the rules on the
immunity from criminal jurisdiction and inviolability of Heads of State.
This immunity enjoyed by Heads of State is supposed to cover all the
stages of criminal proceedings. Consequently it should not be possible for
a Head of State to be summoned to testify. He can only be requested to
make a written statement through the intermediary of the Minister for
Foreign Affairs (Article 656 of the Code of Criminal Procedure). This
was not done in the present case.
   46. In a judgment of 10 October 2001, the French Cour de cassation
recognized the incompatibility between the status of the President of the
French Republic and the duty to appear as a witness. It stated :

    “during his term of office the President of the Republic cannot be

                                                                       133

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)              307

    heard as a témoin assisté or indicted, summoned or brought before
    any criminal court for any offence whatever, neither is he subject to
    the duty to appear as a witness laid down by Article 101 of the Code
    of Criminal Procedure because that duty is associated with a meas-
    ure of constraint by the law enforcement agencies provided for by
    Article 109 of the French Code of Criminal Procedure and punish-
    able under criminal law”. [Translation by the Registry.]

The reason relied on by the Cour de cassation to demonstrate the impos-
sibility for the President to testify is certainly the fact that this duty is
associated with a measure of constraint by the law enforcement agencies
and punishable under criminal law.
   47. Given the fact that the French courts can neither summon nor sub-
poena the President of their own country during his term of office, it is
difficult to accept that they could ask foreign Heads of State to attend at
their offices in order to be heard as witnesses. The Court had the oppor-
tunity in the present case to state clearly and unambiguously that this
practice was a violation of international law and that by acting in this
way French judges engaged the international responsibility of France.
Unfortunately the language used in the Court’s conclusions, as well as
the lack of a clear decision in the operative part, might lead to a repeti-
tion of this disrespectful practice of international law.

   48. Also, in the case concerning the Arrest Warrant (Democratic
Republic of the Congo v. Belgium), the Court stated that the issue and
circulation of the arrest warrant against Mr. Yerodia, who was then Min-
ister for Foreign Affairs of the Congo, had infringed his immunity from
criminal jurisdiction and his inviolability on the ground that these two
actions, “given the nature and purpose of the [arrest] warrant” had been
“intended to enable the arrest” of the person concerned on Belgian ter-
ritory and abroad. In the present case the witness summons was intended
to enforce a measure of constraint by law enforcement agencies against
the Djiboutian Head of State when he was exercising his legal right to
refuse to comply with the witness summons.
   49. All these factors clearly show that the witness summons of 17 May
2005 did indeed infringe the rules of international law relating to the
immunity of Heads of State. The Court recognized that this summons
did not observe the form prescribed by Article 656 of the Code of Crimi-
nal Procedure, which refers to a written statement “by a representative of
a foreign Power”. Yet it confined itself to noting that “by inviting a Head
of State to give evidence simply through sending him a facsimile and by
setting him an extremely short deadline without consultation to appear at
her office, [the investigating judge had] failed to act in accordance with
the courtesies due to a foreign Head of State” (Judgment, para. 172). The
immunity and inviolability of a Head of State are not simply matters of
diplomatic courtesy, but derive from rules firmly anchored in interna-
tional conventional and customary law.

                                                                         134

            QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             308

   50. France itself has recognized that the witness summons of 2005 did
not comply with the procedure laid down for statements by representa-
tives of a foreign Power. While it regarded this summons as null and void
because it did not comply with the provisions of Article 656 of the Code
of Criminal Procedure, France offered no apologies to the Djiboutian
Head of State, contrary to what the French Minister for Foreign Affairs
had done when a similar summons was addressed to the Ambassador of
Djibouti in France in 2004. He had apologized for this “infringement of
diplomatic usage”, adding that the investigating judge concerned “had
acknowledged his mistake and wished the summons to be null and void”.
The Court, meanwhile, simply regarded it as “regrettable” that the pro-
cedure was not complied with and that “whilst being aware of that fact,
the French Minister for Foreign Affairs did not offer apologies to the
Djiboutian Head of State, as he had done previously to Djibouti’s
Ambassador when he found himself in a similar situation” (Judgment,
para. 172). In my opinion, the Court should indeed have required France
to offer its apologies to the Djiboutian Head of State.

   51. Also, it is clear that the leaking to Agence France-Presse, in breach
of confidentiality of the investigation, of information about the witness
summons to the Djiboutian Head of State should be regarded as an
attack on his dignity. Agence France-Presse had made a public announce-
ment about the witness summons to the Djiboutian Head of State only
minutes after he had been informed of it. This shows that the action by
the French legal authorities was clearly meant as an attack on the dignity
and honour of the Djiboutian Head of State.


             B. The witness summons of 14 February 2007
   52. The witness summons of 14 February 2007 was issued during the
Djiboutian President’s stay in France on the occasion of the 24th Con-
ference of the Heads of State of Africa and France, to be held in Cannes
on 15 and 16 February.
   53. The summons of 14 February 2007 seems only outwardly to follow
the procedure laid down in Article 656 of the Code of Criminal Pro-
cedure. This provision governs written statements by representatives of a
foreign Power. In this case the investigating judge expressed the wish to
obtain the testimony of the Djiboutian Head of State. By failing to com-
ply with the requirements of its own legislation, France acted in violation
of the rules of customary international law relating to the immunities of
Heads of State.
   54. Furthermore, it should be noted that media coverage of this sum-
mons and its publication during the Djiboutian President’s stay in France
on the occasion of a conference attended by many delegations from
Africa, as well as by representatives of the United Nations Organization
and the African Union, was evidence of a deliberate intention to embar-

                                                                        135

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. YUSUF)             309

rass the Djiboutian Head of State. The French press (L’Express, Le
Monde and AFP) attributed the origin of the information on the sum-
mons served on the Djiboutian Head of State to “legal sources”, even
before the letter from the French Ministry of Foreign Affairs had been
sent to the Embassy of Djibouti in Paris. This shows that deliberate leaks
about a summons covered by the confidentiality of the investigation had
been well and truly orchestrated in order to attack the honour and dig-
nity of the Djiboutian Head of State and lead the public to believe that he
was involved in one way or another in the death of Judge Borrel.

   55. All these factors demonstrate that the French authorities did indeed
attack the honour and dignity of the Djiboutian Head of State and did
not take all necessary steps to protect his immunity from jurisdiction and
his person during his visits to France. Consequently the Court should
have called upon France to put an end to the unlawful act by cancelling
both witness summonses addressed to the Djiboutian Head of State and
to offer Djibouti apologies and guarantees seeking to avoid a repetition
of the attacks on the honour and dignity of its Head of State in the
future.
   56. In conclusion, I take the view that the violation by France of the
Convention on Mutual Assistance in Criminal Matters was much more
extensive than was recognized by the Court in the present Judgment.
Furthermore, I consider that France has infringed customary rules relat-
ing to the immunity, inviolability, honour and dignity of the Djiboutian
Head of State and that the Court should have required France to offer
public apologies, both in its reasons and in the operative part of the
Judgment.

                                       (Signed) Abdulqawi A. YUSUF.




                                                                       136

